Case:18-14171-TBM Doc#:65 Filed:01/28/20         Entered:01/28/20 07:59:21 Page1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRJCT OF COLORADO


In re:                                                                       Chapter 13
                                                                Case No. 18-14171-TBM

SHARON KAY SMITH, Debtor,

DITECH FINANCIAL LLC, Movant,

v.

SHARON KAY SMITH and DOUGLAS B. KIEL, Trustee, Respondents.



               ORDER GRANTING RELIEF FROM AUTOMATIC STAY



       BEFORE THE COURT is the “Verified Motion to Enforce Terms of the Stipulation
and for Relief from Stay” (Docket No. 64, the “Verified Motion”) filed by the Movant,
DITECH FINANCIAL LLC. (the “Movant”). The Movant seeks relief from stay based upon
Debtor’s default in the terms of a “Stipulation for Relief from Stay if Uncured Default
Occurs” (Docket No. 54) to foreclose on and take possession and control of property
described below:

         LOT 28, BLOCK 1, PAULA DORA SUBDIVISION FILING NO. 6, COUNTY OF
         ARAPAHOE, STATE OF COLORADO.

         commonly known as: 9771 EAST HAWAII PLACE, AURORA, COLORADO 80247

      The 14-day period for response provided by L.B.R. 9013-1(a)(5) has expired
and no response has been filed. Accordingly, the Court,

        ORDERS that the relief sought by the Motion for Relief from Stay be granted, and
DITECH FINANCIAL LLC is granted relief from stay in order to proceed to take possession
of, by way of the appointment of a receiver and otherwise, and to foreclose on the above
collateral.
Dated: January 28,2020
                                              BY THE COURT:


                                              Thomas B. McNamara,
                                              U.S. Bankruptcy Judge
